Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to pending claims, filed on 2/08/2019.
2.    Claims 1-20 are pending.
Priority
3.	Applicant claims a provisional filing of 11/02/2018; it is considered.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	The claimed invention is directed to a method of classifying/grouping related sensor data (i.e., using GPS locations & timestamps for grouping/sorting together in a database).

s 1-9, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being taught by Li et al., (US Pub. 20180307944 A1).
A. Per claims 1, and 19-20: Li et al., teach a method, a system, and a medium of generating autonomous vehicle data, comprising features:
-  receiving autonomous vehicle data collected using an autonomous vehicle sensor suite (see Li et al., para. [0022], [0031]), wherein each instance of autonomous vehicle data includes an autonomous vehicle time stamp (see Li et al., para. [0018]), and at least one of the sensors of the autonomous vehicle sensor suite detects an additional vehicle in an environment (see Li et al., para. [0031]) (i.e., “Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, object(s)/structure(s), nearby vehicles),”, see Li et al., para. [0031]);
- receiving additional vehicle data collected using an additional vehicle sensor suite (see Li et al., para. [0031], wherein each instance of additional vehicle data has an additional vehicle time stamp (see Li et al., para. [0020]), (“FIG. 1, wireless communication system 112 is to allow communication between autonomous vehicle 101 and external systems, such as devices, sensors, other vehicles,” , see Li et al., para. [0028]);
- temporally correlating one or more instances of autonomous vehicle data with one or more instances of additional vehicle data using the autonomous vehicle time stamps and the additional vehicle time stamps (i.e., using “corresponding timestamp representing the time of the recording,” see Li et al., para. [0020]);

B. Per claim 2:  Li et al., also imply to:
determining training instances for an autonomous vehicle task where each training instance comprises an instance of autonomous vehicle data and labels in the plurality of labels corresponding to the instance/time of autonomous vehicle data (see Li et al., para. [0018]); and
generating a trained machine learning model (see Li et al., para. [0018]); for the autonomous vehicle task by:
generating, by applying the autonomous vehicle data portion of each training instance as training input to the machine learning model, predicted output (see Li et al., para. [0033]); of the machine learning model (i.e., generating label points using a set of points, see Li et al., para. [0018]-[0019]); and
updating one or more weights in the machine learning model by determining a difference between the predicted output and the label portion of the training instance. (i.e., this limitation is implicitly disclosed in “a set of labeled 3D LIDAR points is generated, which can be used to train machine learning models” see Li et al., para. [0018]).
C. Per claim 3:    Li et al., also teach that a second autonomous vehicle is related in a process (i.e., “multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102” see Li et al., para. [0021]).
D. Per claim 4:  Li et al also teach that an autonomous vehicle sensor suite comprises at least a Global Positioning System (GPS) unit, a camera (see Li et al., para. [0021], [0025]).
E. Per claim 5:   Li et al also teach that the autonomous vehicle data comprises at least one or more cameras to record image(s) (i.e., “…. Cameras 211 may be still cameras and/or video cameras. A camera may be mechanically movable, for example, by mounting the camera on a rotating and/or tilting a platform” see Li et al., para. [0021], [0025]).
F. Per claim 6:   Li et al also teach that the additional vehicle is a non-autonomous vehicle and the additional vehicle sensor suite is a removable hardware pod (i.e., using a removable camera in “mounting the camera on a rotating and/or tilting a platform” see Li et al., para. [0025]).
	Li et al., also suggest that “additional vehicle is a non-autonomous vehicle and the additional vehicle sensor suite is a removable hardware pod.” (i.e., “nearby vehicles” with same equipment to perform V2V communication, see Li et al., para. [0031], [0027]).
G. Per claim 7:  Li et al., also use a portable hardware structure to receive/obtain data  wherein that portable/removable hardware structure/pod is mounted onto an additional vehicle (see Li et al., para. [0025], [0031], [0027]).
H. Per claim 8: Li et al., teach that portable/removable hardware structure/pod comprises at least a camera (i.e., “Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle” see Li et al. para. [0025]).
I. Per claim 9:  Li et al., teach about obtaining data from at least a vehicle’s camera (i.e. “Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle”, see Li et al. para. [0025], [0028]).
J. Per claim 11: Li et al., imply that additional vehicle/(moving structures) can be a car, a van, a truck, a bus, a motorcycle, and a tractor trailer (i.e., moving vehicles, this claim is directed to a generic land vehicle that covers claimed all moving vehicles “V2X communications protocols to provide communications between a host vehicle, one or more road users, and/or roadside equipment (RSE) associated with a roadway infrastructure through the vehicle communications network” , see Li et al. para. [0028]).or see Li et al., para.[0021] “FIG. 1 is a block diagram illustrating an autonomous vehicle network configuration according to one embodiment of the invention. Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102”.
K. Per claim 12:  Li et al, also teach a feature of receiving additional vehicle data collected from additional vehicles; and generating labels identifying each additional vehicle in the autonomous vehicle data (i.e., labeling/identifying an object, see Li et al., para. [0033], [0047]), where at least one of the sensors of the autonomous vehicle sensor detects each additional vehicle in the additional vehicles (see Li et al., para. [0022], [0031]).” Cameras 211 may include FIG. 1 is a block diagram illustrating an autonomous vehicle network configuration according to one embodiment of the invention. Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102”.
L. Per claim 13: Li et al., teach about using a portable/ removable hardware structures (see spec. fig. 2A: sensors, cameras, LIDAR, OBD II, USB ports, AC ADAPTER, 12  SOURCE .ETC)  are mounted on an additional vehicle (see Li et al., para. [0025], [0027],[0031]).
M. Per claim 14: Li et al., teach about receiving additional vehicle data from removable hardware structure(s) mounted on the additional vehicle (i.e., to receiving vehicle data “multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102”, see Li et al., para.[0021]), and (i.e. “Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle”, see Li et al. para. [0025], [0028]).
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.
The rationales and reference for a rejection of claim 9 are incorporated. 
Claim 10 is a method claim, requiring a limitation that data is selected from a group consisting of a vehicle make, a vehicle model, a vehicle color, a vehicle year, one or more vehicle dimension measurements, and a position of where the removable hardware pod is mounted on the additional vehicle, and combinations thereof (e.g., vehicle’s GPS position, a vehicle’s shape/body/size this limitation is a non-functional descriptive material that do not change a claimed step of “receiving data “from another nearby vehicle in claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Li et al., with ability of receiving data from different nearby sources.
6.	Claims 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., in view of Du et al. (US Pub. 20190064811 A1).
A. Per claim 15:  The rationales and reference for a rejection of claim 1 are incorporated. 
	Li et al., monitor vehicles’ locations in same instances;  Li et al., do not disclose about using mounted proximity sensors to monitor proximate vehicles.
Li et al., do not disclose to determining the autonomous vehicle is co-present/(similar, identical, same) in the environment with the additional vehicle by comparing a signal /barcode from an autonomous vehicle proximity sensor and a signal from an additional vehicle proximity sensor, wherein the signal from the autonomous vehicle proximity sensor and the signal from the additional vehicle proximity sensor indicate the vehicles are co-present/(similar, identical, same area/zone)  – (this limitation requires comparing barcodes for a match/confirming identical signal(s) come from the same object/place, (i.e., “FIG. 4, each of objects 401-407 determines its location and a time of recording the location, and transmits a GPS message to ADV 300.”) see Li et al., para. [0047]).
	However, Du et al., suggest that claimed idea (see Du et al, para. [0032] “An intelligent highway system can be configured to monitor locations, speeds and trajectories of a plurality of vehicles, with such information employed to facilitate control of one or a plurality of similarly-situated vehicles. This can include communicating geographic location, forward velocity and acceleration rate of one or more vehicles in relation to the vehicle 10” & CLAIM 9) and (i.e., “radar sensor and a camera in one embodiment, although the disclosure is not so limited. Placement of the aforementioned spatial sensors 41 permits the spatial monitoring controller 140 to monitor traffic flow including proximate vehicles and other objects around the vehicle 10”See Du et al, para.. [0025] “)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Li et al., with Du et al. to determine the vehicles are in proximity to prevent a possible collision.
B. Per claim 18:  The rationales and reference for a rejection of claim 15 are incorporated. 
Li et al, also teach a feature of determining, after a determination the autonomous vehicle is co-present in the environment with the additional vehicle, a location of the autonomous 
7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., in view of Du et al, and in view of Howard (US 20200222010 A1).
This claimed limitation requires that a host vehicle detects same data as an additional vehicle.
The rationales and references for a rejection of claim 15 are incorporated. 
Li et al., also suggest claimed features:
determining additional vehicle data and autonomous vehicle data where the additional vehicle is co-present with the autonomous vehicle (this claimed limitation requires comparing/confirming  signal(s)  to a same zone coming from different sources at a similar timestamp – i.e., “match the GPS message with one or more LIDAR data points by matching the timestamps” see Li et al., para. [0047]); and
detecting data from nearby vehicles, see Li et al., para. [0031]).
Li et al., do not disclose that a subset of vehicle is sorted for further identifying.
However, Howard suggests that claimed idea (See Howard, para. [0648] “Transportation. Embodiments may provide features for automated and connected vehicle technologies and for the development of autonomous cars, connected cars, and advanced driver assistance systems. Embodiments may be applied to autonomous connected vehicles, where vehicles that use multiple communication technologies to communicate with the driver, such as to other cars on the road (vehicle-to-vehicle [V2V]), roadside infrastructure (vehicle-to-infrastructure [V2I]), and the "Cloud" [V2C]. Embodiments may be used to not only improve vehicle safety, but also to improve vehicle efficiency and commute times and facilitate autonomy in use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Li et al., in view of Du et al, with Howard to sort a portion of proximity vehicles for identifying a correct potential source of collision for a prevention.
8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., in view of Du et al., and in view of Lee et al. (US Pub. 20190018423A1).
The rationales and references for rejection of claim 15 are incorporated.

However, Lee et al., suggest that claimed idea: determining, after a determination the autonomous vehicle is co-present in the environment with the additional vehicle, a location of the autonomous vehicle in the environment in each instance of autonomous vehicle data utilizing GPS data from each instance of autonomous vehicle data and a location of the additional vehicle in the environment in each instance of autonomous vehicle data utilizing GPS data (i.e., “the present disclosure solved for the localization as finding a location of a vehicle by matching an image with a database of GPS-tagged images” see LEE et al.,  para. [0012], [0040]) from each instance/barcode of additional vehicle data (this claimed limitation requires that both vehicle exchanges GPS data/coordinations with similar timestamps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Li et al., and Du et al., with Lee et al., to determine the vehicles are in proximity at same corresponding times to prevent a possible collision.
Conclusion
9.	Claims 1-20 are rejected.  
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662